


Exhibit 10.39

 

NETSPEND HOLDINGS, INC.

 

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Establishment and Purpose

 

1

 

 

 

ARTICLE II. Definitions

 

1

 

 

 

ARTICLE III. Eligibility and Participation

 

8

 

 

 

ARTICLE IV. Deferrals

 

8

 

 

 

ARTICLE V. Company Contributions

 

11

 

 

 

ARTICLE VI. Benefits

 

12

 

 

 

ARTICLE VII. Modifications to Payment Schedules

 

15

 

 

 

ARTICLE VIII. Valuation of Account Balances; Investments

 

15

 

 

 

ARTICLE IX. Administration

 

17

 

 

 

ARTICLE X. Amendment and Termination

 

18

 

 

 

ARTICLE XI. Informal Funding

 

19

 

 

 

ARTICLE XII. Claims

 

19

 

 

 

ARTICLE XIII. General Provisions

 

24

 

--------------------------------------------------------------------------------


 

ARTICLE I.

Establishment and Purpose

 

NetSpend Holdings, Inc. (the “Company”) hereby adopts the NetSpend Holdings,
Inc. Deferred Compensation Plan (the “Plan”), effective May 1, 2009. This Plan
is effective for Deferrals and Company Contributions on and after the Plan’s
Effective Date.

 

The purpose of the Plan is to attract and retain key employees of the
Participating Employers by providing Participants with an opportunity to defer
receipt of a portion of their salary, bonus, and other specified compensation.
The Plan is not intended to meet the qualification requirements of Code Section
401(a), but is intended to meet the requirements of Code Section 409A, and shall
be operated and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Participating Employers within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company or an Adopting Employer will
remain the general assets of the Company or the Adopting Employer, as
applicable, and shall remain subject to the claims of the Company’s or the
Adopting Employer’s creditors until such amounts are distributed to the
Participants.

 

ARTICLE II.
Definitions

 

2.1                               Account. Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan. The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms. Reference to an Account means any such Account
established by the Committee, as the context requires. Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

 

2.2                               Account Balance. Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3                               Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.  Absent further action by the Company, each
of NetSpend Corporation, NetSpend Payment Services, Inc. and Skylight Financial,
Inc. is authorized to be an Adopting Employer.

 

1

--------------------------------------------------------------------------------


 

2.4                               Affiliate. Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

2.5                               Beneficiary. Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6                               Business Day. Business Day means each day on
which the New York Stock Exchange is open for business.

 

2.7                               Change in Control. Change in Control means,
with respect to a Participating Employer that is organized as a corporation, any
of the following events: (i) a change in the ownership of the Participating
Employer, (ii) a change in the effective control of the Participating Employer,
or (iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

 

2

--------------------------------------------------------------------------------


 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8                               Claimant. Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.9                               Code. Code means the Internal Revenue Code of
1986, as amended from time to time.

 

2.10                        Code Section 409A. Code Section 409A means section
409A of the Code, and regulations and other guidance issued by the Treasury
Department and Internal Revenue Service thereunder.

 

2.11                        Committee. Committee means the committee appointed
by the Compensation Committee to administer the Plan. If no designation is made,
the Compensation Committee shall have and exercise the powers of the Committee.

 

2.12                        Company. Company means NetSpend Holdings, Inc., a
Delaware corporation.

 

2.13                        Company Contribution. Company Contribution means a
credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan. Company Contributions are credited
at the sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14                        Company Stock. Company Stock means Class A common
stock issued by the Company.

 

2.15                        Compensation. Compensation means a Participant’s
base salary, bonus, commission, and such other cash or equity-based compensation
(if any) approved by the Committee as Compensation that may be deferred under
this Plan. Compensation shall not include any compensation that has been
previously deferred under this Plan or any other arrangement subject to Code
Section 409A.

 

3

--------------------------------------------------------------------------------


 

2.16                        Compensation Committee.  Compensation Committee
means the Compensation Committee of the Company’s Board of Directors.

 

2.17                        Compensation Deferral Agreement. Compensation
Deferral Agreement means an agreement between a Participant and a Participating
Employer that specifies: (i) the amount of each component of Compensation that
the Participant has elected to defer to the Plan in accordance with the
provisions of Article IV, and (ii) the Payment Schedule applicable to one or
more Accounts. The Committee may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component. Unless otherwise specified by the Committee in the
Compensation Deferral Agreement, Participants may defer up to (80%) of their
base salary and up to (100%) of other types of Compensation for a Plan Year. A
Compensation Deferral Agreement may also specify the investment allocation
described in Section 8.4.

 

2.18                        Death Benefit. Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

2.19                        Deferral. Deferral means a credit to a Participant’s
Account(s) that records that portion of the Participant’s Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.20                        Deferral Range. Deferral Range means the period of
time determined by the Committee within which a Participant can elect to receive
installment payments pursuant to Sections 6.2(a), 6.2(b) and/or Article VII of
the Plan.  Absent further action by the Committee, the Deferral Range shall be
no less than two years and no more than five years.  In no instance may the
Deferral Range for any Account (which shall include initial deferral elections
under Sections 6.2(a) and/or (b) of the Plan and/or re-deferral elections under
Article VII of the Plan) exceed fifteen years.

 

2.21                        Earnings. Earnings means a positive or negative
adjustment to the value of an Account, based upon the allocation of the Account
by the Participant among deemed investment options in accordance with Article
VIII.

 

2.22                        Effective Date. Effective Date means June 1, 2009.

 

4

--------------------------------------------------------------------------------


 

2.23                        Eligible Employee. Eligible Employee means a member
of a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.

 

2.24                        Employee. Employee means a common-law employee of an
Employer.

 

2.25                        Employer. Employer means, with respect to Employees
it employs, the Participating Employer and each Affiliate thereof.

 

2.26                        ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2.27                        Participant. Participant means an Eligible Employee
who has received notification of his or her eligibility to defer Compensation
under the Plan under Section 3.1 and any other person with an Account Balance
greater than zero, regardless of whether such individual continues to be an
Eligible Employee. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.

 

2.28                        Participating Employer. Participating Employer means
the Company and each Adopting Employer.

 

2.29                        Payment Schedule. Payment Schedule means the date as
of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.30                        Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by the Compensation
Committee of the Company not later than 90 days after the commencement of the
period of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established. The
determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in accordance with Treas. Reg. Section 1.409A-1(e)
and subsequent guidance.

 

2.31                        Plan. Generally, the term Plan means the “NetSpend
Holdings, Inc. Deferred Compensation Plan” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

5

--------------------------------------------------------------------------------


 

2.32                        Plan Year. Plan Year means January 1 through
December 31.

 

2.33                        Separation from Service.  Separation from Service
means an Employee’s termination of employment with the Employer.  Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A, Treasury Regulation Section 1.409A-1(h) and
any other guidance issued under Code Section 409A.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.23 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections of the Code.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.34                        Specified Date Account. Specified Date Account means
an Account established by the Committee to record the amounts payable at a
future date as specified in the Participant’s Compensation Deferral Agreement.
Unless otherwise determined by the Committee, a Participant may maintain no more
than five Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Committee without affecting the meaning thereof.

 

2.35                        Specified Date Benefit. Specified Date Benefit means
the benefit payable to a Participant under the Plan in accordance with Section
6.1(b).

 

2.36                        Specified Employee. Specified Employee means an
Employee who, as of the date of his or her Separation from Service, is a “key
employee” of the Company or any Affiliate, any stock of which is actively traded
on an established securities market or otherwise.  An Employee is a key employee
if he or she meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with applicable regulations thereunder and without
regard to Code Section 416(i)(5)) at any time during the 12-month period ending
on the Specified Employee Identification Date. Such Employee shall be treated as
a key employee for the entire 12-month period beginning on the Specified
Employee Effective Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the

 

6

--------------------------------------------------------------------------------


 

meaning of Code section 3401(a) for purposes of income tax withholding at the
source, plus amounts excludible from gross income under section 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without regard to rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed); provided, however, that, with respect
to a nonresident alien who is not a Participant in the Plan, compensation shall
not include compensation that is not includible in the gross income of the
Employee under Code Sections 872, 893, 894, 911, 931 and 933, provided such
compensation is not effectively connected with the conduct of a trade or
business within the United States.

 

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

 

In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)(6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.

 

2.37                        Specified Employee Identification Date. Specified
Employee Identification Date means December 31, unless the Employer has elected
a different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

 

2.38                        Specified Employee Effective Date. Specified
Employee Effective Date means the first day of the fourth month following the
Specified Employee Identification Date, or such earlier date as is selected by
the Committee in accordance with Code Section 409A.

 

2.39                        Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture means the description specified in Treas. Reg. Section 1.409A-1(d).

 

2.40                        Termination Account. Termination Account means an
Account established by the Committee to record the amounts payable to a
Participant upon Separation from Service. Unless the Participant has established
a Specified Date Account, all Deferrals and Company Contributions shall be
allocated to a Termination Account on behalf of the Participant.

 

2.41                        Termination Benefit. Termination Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service prior to any Termination of the Plan (as described in
Section 10.3).

 

7

--------------------------------------------------------------------------------


 

2.42                        Unforeseeable Emergency. Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example,  as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The types
of events which may qualify as an Unforeseeable Emergency may be limited by the
Committee.

 

2.43                        Valuation Date. Valuation Date means each Business
Day.

 

ARTICLE III.

Eligibility and Participation

 

3.1                               Eligibility and Participation. An Eligible
Employee becomes a Participant upon the earlier to occur of: (i) a credit of
Company Contributions under Article V, or (ii) receipt of notification of
eligibility to participate.

 

3.2                               Duration. A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee. A Participant who is no longer an Eligible Employee but has not
incurred a Separation from Service may not defer Compensation under the Plan
after the Plan Year in which he or she became ineligible but may otherwise
exercise all of the rights of a Participant under the Plan with respect to his
or her Account(s). On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero
(0), and during such time may continue to make allocation elections as provided
in Section 8.4. An individual shall cease being a Participant in the Plan when
all benefits under the Plan to which he or she is entitled have been paid.

 

ARTICLE IV.

Deferrals

 

4.1                               Deferral Elections, Generally.

 

(a)                                 A Participant may elect to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2. A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of Compensation shall be considered void and shall have no effect with
respect to such service period or Compensation. The Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and whether to allocate
Deferrals to a Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 

4.2                               Timing Requirements for Compensation Deferral
Agreements.

 

(a)                                 First Year of Eligibility. In the case of
the first year in which an Eligible Employee becomes eligible to participate in
the Plan, he or she has up to 30 days following his or her initial eligibility
to submit a Compensation Deferral Agreement with respect to Compensation to be
earned during such year.  Unless otherwise determined by the Committee, the
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this Section 4.2(a) applies only
to Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

(b)                                 Prior Year Election. Except as otherwise
provided in this Section 4.2 or as otherwise determined by the Committee,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation no later than January 1 of the year in which such Compensation is
earned.

 

(c)                                  Performance-Based Compensation.
Participants may file a Compensation Deferral Agreement with respect to
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that:

 

(i)            the Participant performs services continuously from the later of
the beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

(ii)           the Performance-Based Compensation is not readily ascertainable
as of the date the Compensation Deferral Agreement is filed.

 

9

--------------------------------------------------------------------------------

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election (which shall be determined by the Committee,
consistent with subsection (c) above). Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes due
and payable as a result of the Participant’s death (as defined in Treas. Reg.
Section 1.409A-1(e)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)) prior to the satisfaction of the performance criteria,
will be void.

 

(d)                                 Sales Commissions. Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
by the Participant in the taxable year of the Participant in which the sale
occurs. The Compensation Deferral Agreement must be filed before the last day of
the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.

 

(e)                                  Certain Forfeitable Rights. With respect to
a legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least 12 months from the date the Participant obtains the legally binding
right, an election to defer such Compensation may be made on or before the
30th day after the Participant obtains the legally binding right to the
Compensation, provided that the election is made at least 12 months in advance
of the earliest date at which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
after such 30th day. If the forfeiture condition applicable to the payment
lapses before the end of the required service period as a result of the
Participant’s death (as defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)), the
Compensation Deferral Agreement will be void unless it would be considered
timely under another rule described in this Section.

 

(f)                                   Company Awards. Participating Employers
may unilaterally provide for deferrals of Company awards prior to the date of
such awards. Deferrals of Company awards (such as sign-on, retention, or
severance pay) may be negotiated with a Participant prior to the date the
Participant has a legally binding right to such Compensation.

 

(g)                                  “Evergreen” Deferral Elections. The
Committee, in its discretion, may provide in the Compensation Deferral Agreement
that such Compensation Deferral Agreement will continue in effect for each
subsequent year or performance period. Such “evergreen” Compensation Deferral
Agreements will become effective with respect to an item of Compensation on the
date such election becomes irrevocable under this Section 4.2. An evergreen
Compensation Deferral Agreement may be terminated or modified prospectively with
respect to Compensation for which such election remains revocable under this
Section 4.2. A Participant whose Compensation Deferral Agreement is cancelled in

 

10

--------------------------------------------------------------------------------


 

accordance with Section 4.6 will be required to file a new Compensation Deferral
Agreement under this Article IV in order to recommence Deferrals under the Plan.

 

4.3                               Allocation of Deferrals. A Compensation
Deferral Agreement may allocate Deferrals to one or more Specified Date Accounts
and/or to the Termination Account. The Committee may, in its discretion,
establish a minimum deferral period for the establishment of a Specified Date
Account (for example, the third Plan Year following the year Compensation is
first allocated to such accounts).

 

4.4                               Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.

 

4.5                               Vesting. Participant Deferrals shall be 100%
vested at all times.

 

4.6                               Cancellation of Deferrals. The Committee may
cancel a Participant’s Deferrals: (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph).

 

ARTICLE V. 
Company Contributions

 

5.1                               Discretionary Company Contributions. The
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer. Such contributions will be credited to
a Participant’s Termination Account.

 

5.2                               Vesting. Company Contributions described in
Section 5.1 above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Committee at the time that the Company
Contribution is made. Unless a vesting schedule established by the Committee
(prior to the date of the Company Contribution) provides otherwise, a Company
Contribution shall become 100% vested upon the occurrence of the earliest of:
(i) the death of the Participant while actively employed, (ii) the disability of
the Participant, (iii) Termination of the Participant after age 55, or (iv) a
Change in Control.  The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s

 

11

--------------------------------------------------------------------------------


 

Accounts that remains unvested upon his or her Separation from Service after the
application of the terms of this Section 5.2 shall be forfeited.

 

ARTICLE VI. 
Benefits

 

6.1                               Benefits, Generally. A Participant shall be
entitled to the following benefits under the Plan:

 

(a)                                 Termination Benefit. Upon the Participant’s
Separation from Service, he or she shall be entitled to a Termination Benefit.
The Termination Benefit shall be equal to the vested portion of the Termination
Account and the vested portion of any Specified Date Accounts described in
Section 6.2(b). The Termination Benefit shall be based on the value of such
Account(s) as of the end of the month in which Separation from Service occurs or
such later date as the Committee, in its sole discretion, shall determine.
Payment of the Termination Benefit will be made or begin in the calendar month
following the month in which Separation from Service occurs, provided, however,
that with respect to a Participant who is a Specified Employee as of the date
such Participant incurs a Separation from Service, payment will be made or begin
in the seventh calendar month following the month in which such Separation from
Service occurs. If the Termination Benefit is to be paid in the form of
installments, any subsequent installment payments to a Specified Employee will
be paid on the anniversary of (1) the date the initial installment was made, or
(2) in the event the six-month delay (referred in this subsection (a)) applies,
on the anniversary date of the date the initial installment would have been paid
but for the six-month delay.

 

(b)                                 Specified Date Benefit. If the Participant
has established one or more Specified Date Accounts, he or she shall be entitled
to a Specified Date Benefit with respect to each such Specified Date Account.
The Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the end of the month
designated by the Participant at the time the Account was established. Payment
of the Specified Date Benefit will be made or begin in the calendar month
following the designated month.

 

(c)                                  Death Benefit. In the event of the
Participant’s death while an Employee, his or her designated Beneficiary(ies)
shall be entitled to a Death Benefit. The Death Benefit shall be equal to the
vested portion of the Termination Account and the unpaid balances of any
Specified Date Accounts. The Death Benefit shall be based on the value of the
Accounts as of the end of the month in which death occurred, with payment made
in the calendar month following the Participant’s death.

 

(d)                                 Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts. Whether a

 

12

--------------------------------------------------------------------------------


 

Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Termination Account until depleted and then from the vested Specified Date
Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum in the
calendar month following the date the payment is approved by the Committee.

 

6.2                               Form of Payment.

 

(a)                                 Termination Benefit. A Participant who is
entitled to receive a Termination Benefit shall receive payment of such benefit
in a single lump sum, unless the Participant elects on his or her initial
Compensation Deferral Agreement to have such benefit paid in one of the
following alternative forms of payment (i) substantially equal annual
installments over a period commencing and ending within the applicable Deferral
Range, as elected by the Participant, or (ii) a lump sum payment of a percentage
of the balance in the Termination Account, with the balance paid in
substantially equal annual installments commencing and ending within the
applicable Deferral Range, as elected by the Participant.

 

(b)                                 Specified Date Benefit. The Specified Date
Benefit shall be paid in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in substantially equal annual installments
commencing and ending within the applicable Deferral Range, as elected by the
Participant.

 

Notwithstanding any election of a form of payment by a Participant, each
Specified Date Account maintained on behalf of a Participant, to the extent
unpaid as of the date of a Participant’s Separation From Service, shall be paid
in accordance with the form of payment applicable to the Participant’s
Termination Benefit if either (1) the Participant has elected to receive his or
her Termination Benefit in a lump sum payment, or (2) the annual installments
with respect to such Specified Date Account have not commenced as of the date of
the Participant’s Separation From Service.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Death Benefit. A designated Beneficiary who
is entitled to receive a Death Benefit shall receive payment of such benefit in
a single lump sum.

 

(d)           Change in Control. A Participant will receive his or her
Termination Benefit in a single lump sum payment equal to the unpaid balance of
all of his or her Accounts if Separation from Service occurs within 24 months
following a Change in Control.

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs will receive the remaining account balance in a single lump sum
during the calendar month following the Change in Control.

 

(e)                                  Small Account Balances. The Committee shall
pay the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.

 

(f)                                   Rules Applicable to Installment Payments.
If a Payment Schedule specifies installment payments, annual payments will be
made beginning as of the payment commencement date for such installments and
shall continue on each anniversary thereof until the number of installment
payments specified in the Payment Schedule has been paid. The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date immediately preceding the
applicable payment date and (b) equals the remaining number of installment
payments.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.

 

6.3                               Acceleration of or Delay in Payments. The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII. 
Modifications to Payment Schedules

 

7.1                               Participant’s Right to Modify.  A Participant
may modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, provided such modification complies with the requirements of this Article
VII.

 

7.2                               Time of Election. The date on which a
modification election is submitted to the Committee must be at least 12 months
prior to the date on which payment is scheduled to commence under the Payment
Schedule in effect prior to the modification.

 

7.3                               Date of Payment under Modified Payment
Schedule. Except with respect to modifications that relate to the payment of a
Death Benefit, the date payments are to commence under the modified Payment
Schedule must be no earlier than five years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.

 

7.4                               Effective Date. A modification election
submitted in accordance with this Article VII is irrevocable upon receipt by the
Committee and becomes effective 12 months after such date.

 

7.5                               Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

ARTICLE VIII. 
Valuation of Account Balances; Investments

 

8.1                               Valuation. Deferrals shall be credited to
appropriate Accounts on the date such Compensation would have been paid to the
Participant absent the Compensation Deferral Agreement. Company Contributions
shall be credited to the Termination Account at the times determined by the
Committee. Valuation of Accounts shall be performed under procedures approved by
the Committee.

 

8.2                               Adjustment for Earnings. Each Account will be
adjusted to reflect Earnings on each Business Day.  Adjustments shall reflect
the net earnings, gains, losses, expenses, appreciation and depreciation
associated with an investment option for each portion of the Account allocated
to such option (“investment allocation”).

 

8.3                               Investment Options. Investment options will be
determined by the Committee. The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of

 

15

--------------------------------------------------------------------------------


 

investment options shall not be effective with respect to any period prior to
the effective date of such change.

 

8.4                               Investment Allocations. A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee.  Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5                               Unallocated Deferrals and Accounts. If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee.

 

8.6                               Company Stock. The Committee may include
Company Stock as one of the investment options described in Section 8.3. The
Committee may, in its sole discretion, limit the investment allocation of
Company Contributions to Company Stock. The Committee may also require Deferrals
consisting of equity-based Compensation to be allocated to Company Stock.

 

8.7                               Diversification. Unless otherwise determined
by the Committee, a Participant may not re-allocate an investment in Company
Stock into another investment option. The portion of an Account that is invested
in Company Stock will be paid under Article VI in the form of whole shares of
Company Stock.

 

8.8                               Effect on Installment Payments. If an Account
is to be paid in installments, the Committee will determine the portion of each
payment that will be paid in the form of Company Stock.

 

8.9                               Dividend Equivalents. Dividend equivalents
with respect to Company Stock that has been credited to a Participant’s Account
will be paid in a single lump sum to a Participant within sixty (60) days after
the corresponding dividends are paid to the Company’s

 

16

--------------------------------------------------------------------------------


 

stockholders.  For purposes of clarification, no Participant shall have any
rights as a stockholder with respect to any Company Stock allocated to his or
her Account (including, without limitation, the right to vote or the right to
receive dividends with respect to such Company Stock) while such shares or
phantom shares of Company Stock remain in such Participant’s Account.

 

ARTICLE IX. 
Administration

 

9.1                               Plan Administration. This Plan shall be
administered by the Committee which shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article XII.

 

9.2                               Withholding. The Participating Employers shall
have the right to withhold from any payment due under the Plan (or with respect
to any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.

 

9.3                               Indemnification. The Participating Employers
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee, the Appeals Committee and
their agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or her or it (including but
not limited to reasonable attorneys’ fees) which arise as a result of his or her
or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not be obligated
to indemnify any person or organization if his or her or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

9.4                               Delegation of Authority. In the administration
of this Plan, the Committee may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with legal counsel.

 

9.5                               Binding Decisions or Actions. Except as set
forth in Section 12.4, the decision or action of the Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations

 

17

--------------------------------------------------------------------------------


 

thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

ARTICLE X. 
Amendment and Termination

 

10.1                        Amendment and Termination. The Company may at any
time and from time to time amend the Plan or may terminate the Plan as provided
in this Article X. Each Participating Employer may also terminate its
participation in the Plan.

 

10.2                        Amendments. The Company, by action taken by its
Compensation Committee, may amend the Plan at any time and for any reason,
provided that any such amendment shall not reduce the vested Account Balances of
any Participant accrued as of the date of any such amendment or restatement (as
if the Participant had incurred a voluntary Separation from Service on such
date) or reduce any rights of a Participant under the Plan or other Plan
features with respect to Deferrals made prior to the date of any such amendment
or restatement without the consent of the Participant. Notwithstanding the
foregoing, a Participant’s consent shall not be required if the Committee
determines in its sole discretion that such amendment is required or advisable
in order for the Company or the Plan to satisfy any applicable law or regulation
(including, without limitation, Section 409A of the Code), stock exchange rule,
over-the-counter market rule, or to meet the requirements of any intended
accounting or tax treatment, so long as the adverse effect on the Participant is
not material.  The Compensation Committee may delegate to the Plan Committee the
authority to amend the Plan without the consent of the Compensation Committee
for the purpose of: (i) conforming the Plan to the requirements of law; (ii)
facilitating the administration of the Plan; (iii) clarifying provisions based
on the Committee’s interpretation of the document; and (iv) making such other
amendments as the Compensation Committee may authorize.

 

10.3                        Termination. The Company, by action taken by its
Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.  For
purposes of clarification, upon a Change in Control, this Plan may be terminated
pursuant to this Section 10.3.

 

10.4                        Accounts Taxable Under Code Section 409A. The Plan
is intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.  Neither the
Company nor any other Participating Employer shall have any liability whatsoever
for or in respect of any decision to take action to attempt to comply with
Section 409A of the Code, any omission to take such action or for the failure of
any such action taken by the Company to so comply.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XI. 
Informal Funding

 

11.1                        General Assets; Unsecured Obligation. The
obligations of the Participating Employers under the Plan shall be unfunded and
unsecured for ERISA and Code purposes, and nothing contained herein shall be
construed as providing for assets to be held in trust or escrow or any other
form of segregation of the assets of a Participating Employer for the benefit of
any Participant or any other person or persons to whom benefits are to be paid
pursuant to the terms of the Plan.  To the extent that a Participant or any
other person acquires a right to receive benefits under the Plan, such rights
shall be no greater than the right of an unsecured general creditor of the
Participating Employer that employs such Participant.  Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Participating Employers and any Employee, spouse, or Beneficiary.

 

11.2                        Obligations of Each Participating Employer.  Each
Participating Employer shall be obligated to make payments under the Plan with
respect to the portion of a Participant’s Account attributable to Deferrals and
Company Contributions credited while the Participant was employed by such
Participating Employer and any amounts credited or debited to such portion of
the Participant’s Account under Section 8.2 hereof, and shall not be obligated
with respect to any remaining portion of the Participant’s Account.  In the
event that more than one Participating Employer is obligated under the Plan with
respect to a Participant’s Account, the Participant’s Account shall include
subaccounts, which shall be credited or debited with the amounts attributable to
the obligations of each such Participating Employer.  For purposes of
clarification, no Participating Employer shall be obligated to make payments
under the Plan with respect to a Participant that has not been employed by such
Participating Employer.

 

11.3                        Rabbi Trust. One or more Participating Employers
may, in their sole discretion, establish a grantor trust, commonly known as a
rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the
Participating Employer or from the assets of any such rabbi trust that are
allocable to such Participating Employer. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan. 
For the avoidance of doubt, any assets accumulated in a rabbi trust by a
Participating Employer will remain subject to the rights of the general
creditors of such Participating Employer.

 

ARTICLE XII. 
Claims

 

12.1                        Filing a Claim. Any controversy or claim arising out
of or relating to the Plan shall be filed in writing with the Committee which
shall make all determinations concerning such

 

19

--------------------------------------------------------------------------------

 

claim. Any claim filed with the Committee and any decision by the Committee
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (the “Claimant”).

 

(a)                                 In General. Notice of a denial of benefits
will be provided within 90 days of the Committee’s receipt of the Claimant’s
claim for benefits. If the Committee determines that it needs additional time to
review the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial 90-day period. The extension will not be
more than 90 days from the end of the initial 90-day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.

 

(b)                                 Contents of Notice. If a claim for benefits
is completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language. The notice shall:
(i) cite the pertinent provisions of the Plan document, and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary. The claim denial also shall include
an explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review.

 

12.2                        Appeal of Denied Claims.

 

(a)                                 A Claimant whose claim has been completely
or partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

 

(b)                                 In General. Appeal of a denied benefits
claim must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or

 

20

--------------------------------------------------------------------------------


 

within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(c)                                  Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

(d)                                 The Appeals Committee shall have the
exclusive authority at the appeals stage to interpret the terms of the Plan and
resolve appeals under the Claims Procedure.

 

12.3                        Legal Action. A Claimant may not bring any legal
action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures. Any such legal action must be commenced within one year
of a final determination hereunder with respect to such claim.

 

12.4                        Discretion of Appeals Committee. All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

 

12.5                        Arbitration. If any claim or controversy between a
Participating Employer and a Participant or Beneficiary is not resolved through
the claims procedure set forth in Article XII, such claim shall be submitted to
and resolved exclusively by expedited binding arbitration by a single
arbitrator.

 

(a)                                 Except as provided in Section 12.5(c) below,
Arbitration shall be conducted in accordance with the following procedures:

 

21

--------------------------------------------------------------------------------


 

(i)            The complaining party shall promptly send written notice to the
other party identifying the matter in dispute and the proposed remedy. Following
the giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten Business Days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of the American
Arbitration Association (“AAA”). If, within three Business Days of the parties’
receipt of such list, the parties are unable to agree on an arbitrator from the
list, then the parties shall each strike names alternatively from the list, with
the first to strike being determined by the flip of a coin. After each party has
had four strikes, the remaining name on the list shall be the arbitrator. If
such person is unable to serve for any reason, the parties shall repeat this
process until an arbitrator is selected.

 

(ii)           Unless the parties agree otherwise, within 60 days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place agreed upon by the parties. In the event the parties are
unable to agree upon the time or place of the arbitration, the time and place
shall be designated by the arbitrator after consultation with the parties.
Within 30 days of the conclusion of the arbitration hearing, the arbitrator
shall issue an award, accompanied by a written decision explaining the basis for
the arbitrator’s award.

 

(iii)          In any arbitration hereunder, the Participating Employer shall
pay all administrative fees of the arbitration and all fees of the arbitrator,
except that the Participant or Beneficiary may, if he/she/it wishes, pay up to
one-half of those amounts. Each party shall pay its own attorneys’ fees, costs,
and expenses, unless the arbitrator orders otherwise. The prevailing party in
such arbitration, as determined by the arbitrator, and in any enforcement or
other court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including, but not limited to, the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

 

(iv)          The parties shall be entitled to discovery as follows: Each party
may take no more than three depositions. The Participating Employer may depose
the Participant or Beneficiary plus two other witnesses, and the Participant or

 

22

--------------------------------------------------------------------------------


 

Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

(v)           The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.

 

(vi)          This arbitration provision of the Plan shall extend to claims
against any parent, subsidiary, or affiliate of each party, and, when acting
within such capacity, any officer, director, shareholder, Participant,
Beneficiary, or agent of any party, or of any of the above, and shall apply as
well to claims arising out of state and federal statutes and local ordinances as
well as to claims arising under the common law or under this Plan.

 

(vii)         Notwithstanding the foregoing, and unless otherwise agreed between
the parties, either party may apply to any federal court of the United States of
America sitting in the Western District of Texas and any appellate court from
any thereof for provisional relief, including a temporary restraining order or
preliminary injunction, on the ground that the arbitration award to which the
applicant may be entitled may be rendered ineffectual without provisional
relief.

 

(viii)        Any arbitration hereunder shall be conducted in accordance with
the Federal Arbitration Act: provided, however, that, in the event of any
inconsistency between the rules and procedures of the Act and the terms of this
Plan, the terms of this Plan shall prevail.

 

(ix)          The parties do not agree to arbitrate any putative class action or
any other representative action. The parties agree to arbitrate only the
claims(s) of a single Participant or Beneficiary.

 

(b)                                 If any of the provisions of this
Section 12.5 are determined to be unlawful or otherwise unenforceable, in the
whole part, such determination shall not affect the validity of the remainder of
this section and this section shall be reformed to the extent necessary to carry
out its provisions to the greatest extent possible and to insure that the
resolution of all conflicts between the parties, including those arising out of
statutory claims, shall be resolved by neutral, binding arbitration. If a court
should find that the provisions of this Section 12.5 are not absolutely binding,
then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.

 

(c)                                  Notwithstanding the foregoing, if a
Participant and a Participating Employer are parties to a written employment
agreement that provides for the arbitration of disputes thereunder and sets
forth procedures for such arbitration, then those arbitration procedures shall
supersede the procedures set forth in Section 12.5(a)

 

23

--------------------------------------------------------------------------------


 

above, and shall govern any dispute under this Plan between such Participating
Employer and such Participant.

 

ARTICLE XIII.

General Provisions

 

13.1                        Assignment. No interest of any Participant, spouse
or Beneficiary under this Plan and no benefit payable hereunder shall be
assigned as security for a loan, and any such purported assignment shall be
null, void and of no effect, nor shall any such interest or any such benefit be
subject in any manner, either voluntarily or involuntarily, to anticipation,
sale, transfer, assignment or encumbrance by or through any Participant, spouse
or Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

13.2                        No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

13.3                        No Employment Contract; No Evidence of Employment
Relationship. Nothing contained herein shall be construed to constitute a
contract of employment between an Employee and a Participating Employer. 
Nothing contained in the Plan or in any Compensation Deferral Agreement shall
confer upon any Participant any right with respect to the continuation of his or
her employment by, or service relationship with, the Company or any
Participating Employer or interfere in any way with the right of the Company or
any Participating Employer (subject to the terms of any separate agreement to
the contrary), at any time, to terminate such employment or service relationship
or to increase or decrease the compensation of the Participant from the rate in
existence at any point in time.

 

13.4                        Notice. Any notice, consent, waiver, request,
demand, claim or other communication required or permitted to be given with
respect to the Plan or any Compensation Deferral Agreement shall be in writing
and shall be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (c) one business day after deposit for next-day delivery with
a

 

24

--------------------------------------------------------------------------------


 

nationally-recognized overnight courier service, in each case properly addressed
to the party to receive the same addressed as follows: if to the Company, to the
Company at the address or facsimile number set forth below, or to such other
address or facsimile number as the Company may from time to time specify by
notice to the Participants; if to a Participant or Beneficiary, to such
Participant or Beneficiary’s last known address.

 

NETSPEND HOLDINGS, INC.

C/O NETSPEND CORPORATION

ATTN: DIRECTOR OF HUMAN RESOURCES

701 BRAZOS STREET, SUITE 1200

AUSTIN, TX 78701

FACSIMILE: 512-469-9954

 

13.5                        Headings. The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

13.6                        Invalid or Unenforceable Provisions. If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the
Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

13.7                        Lost Participants or Beneficiaries. Any Participant
or Beneficiary who is entitled to a benefit from the Plan has the duty to keep
the Committee advised of his or her current mailing address. If benefit payments
are returned to the Plan or are not presented for payment after a reasonable
amount of time, the Committee shall presume that the payee is missing. The
Committee, after making such efforts as in its discretion it deems reasonable
and appropriate to locate the payee, shall stop payment on any uncashed checks
and may discontinue making future payments until contact with the payee is
restored.

 

13.8                        Facility of Payment to a Minor.  If a distribution
is to be made to a minor, or to a person who is otherwise incompetent, then the
Committee may, in its discretion, make such distribution: (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence, or (ii) to the conservator or committee or, if none, to
the person having custody of an incompetent payee. Any such distribution shall
fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.

 

13.9                        Governing Law. To the extent not preempted by ERISA,
the laws of the State of Texas shall govern the construction and administration
of the Plan.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the            day
of                               , 2009, to be effective as of the Effective
Date.

 

 

NetSpend Holdings, Inc.

 

 

 

By:

CHRISTOPHER T. BROWN

 (Print Name)

 

 

Its:

GENERAL COUNSEL AND SECRETARY

 (Title)

 

 

 

 

/s/ CHRISTOPHER T. BROWN

 (Signature)

 

26

--------------------------------------------------------------------------------
